     Case: 1:18-cv-07979 Document #: 1 Filed: 12/04/18 Page 1 of 28 PageID #:1




                 UNITED STATES DISTRICT COURT
          NORTHERN DISTRICT OF ILLINOIS, EASTERN DIVISION

                                          )
TODD F. SMITH ​and                        )
PATRICIA A. LIVESAY SMITH​​,              )       Case No.
                                          )
                 Plaintiffs,              )
    vs.                                   )       COMPLAINT FOR
                                          )       DAMAGES AND JURY
WELLS FARGO BANK, NA,                     )       DEMAND
                                          )
                 Defendant.               )
                                          )

                                 COMPLAINT

      Plaintiffs, Todd F. Smith and Patricia A. Livesay Smith, through counsel, for

their complaint against Defendant Wells Fargo Bank, NA, state:

                WHY PLAINTIFFS ARE FILING THIS CASE

      1.     Plaintiffs encountered financial difficulty in 2017 and prior to

defaulting on their mortgage loan reached out for assistance. They withdrew their

first request for help when they recognized that they would not qualify due to lack

of income. Within a year they had gotten back on their feet and again reached out

for help, this time secure in the knowledge that their financial circumstances had

improved and that they could commit to a modified loan. They applied to their

mortgage loan servicer, but instead of helping them, that servicer erroneously


                                                                                 1
     Case: 1:18-cv-07979 Document #: 1 Filed: 12/04/18 Page 2 of 28 PageID #:1




treated them as not being eligible. This error was raised by the Plaintiffs’ counsel

and repeatedly Plaintiffs sought to have the servicer simply review and evaluate

their application. When that did not happen, and instead the servicer sought to sell

Plaintiffs’ home, this action became necessary.

                   PARTIES, JURISDICTION, AND VENUE

      2.      Plaintiffs, Todd A. Smith (“Todd”) and Patricia A. Livesay Smith

(“Patricia”) (collectively “Plaintiffs” or “Todd and Patricia”), are the owners of the

home at 1115 Helen Drive, Algonquin, Illinois 60102 (the “Home”).

      3.      Todd and Patricia have lived in and maintained the Home as their

primary, principal residence since purchasing the residence in 2007.

      4.      In order to refinance a prior loan on the Home, on August 31, 2009,

Todd and Patricia borrowed money and executed a note in the amount of

$335,093.00 payable to Sterling National Mortgage Co. Inc (the “Note”). To

secure payment of that Note, Todd and Patricia granted a contemporaneous

mortgage lien on their Home (the “Mortgage”). The Note and Mortgage are

collectively referred to herein as the “Loan.” A copy of the Loan is attached as

Exhibit 1.​




                                                                                    2
     Case: 1:18-cv-07979 Document #: 1 Filed: 12/04/18 Page 3 of 28 PageID #:1




      5.     Defendant Wells Fargo Bank, NA (“Wells Fargo”), is the present

owner and holder of the Loan and is the servicer of that Loan since the date of

origination on August 31, 2009.

      6.     Defendant Shapiro Kreisman & Associates, LLC (“Shapiro”) is an

Illinois limited liability company which has members and employees engaged in

the practice of law in the State of Illinois.

      7.     Shapiro was the agent and attorney for Wells Fargo with respect to

conduct discussed ​infra​.

      8.     Jurisdiction is conferred by 28 U.S.C. §1331 as this action arises

under the Dodd-Frank Wall Street Reform and Consumer Protection Act (“DFA”),

and the Real Estate Settlement Procedures Act, 12 U.S.C. §§2601, ​et seq​.

(“RESPA”).

      9.     This action is brought to enforce regulations promulgated by the

Consumer Financial Protection Bureau (“CFPB”) that became effective on January

10, 2014, specifically, 12 C.F.R. §§1024.35, 1024.36, and 1024.41 of Regulation

X. Additionally, this action seeks relief pursuant to the FDCPA.

      10.    This Court has supplemental jurisdiction to hear all state law statutory

and common law claims pursuant to 28 U.S.C. §1367.




                                                                                   3
     Case: 1:18-cv-07979 Document #: 1 Filed: 12/04/18 Page 4 of 28 PageID #:1




       11.   Venue lies in this District pursuant to 28 U.S.C. §1391(b) as a

substantial part of the events or omissions giving rise to the claims asserted herein

occurred, or a substantial part of property that is the subject of the action, is in this

District.

                             SUMMARY OF CLAIMS

       12.   In January 2013, the CFPB issued a number of final rules concerning

mortgage markets in the United States, pursuant to the DFA, Public Law No.

111-203, 124 Stat. 1376 (2010).

       13.   Specifically, on January 17, 2013, the CFPB issued RESPA

(Regulation X) and TILA (Regulation Z) Mortgage Servicing Final Rules, 78 F.R.

10901 (February 14, 2013) and 78 F.R. 10695 (Regulation X) (February 14, 2013),

which became effective on January 10, 2014.

       14.   The Loan is a "federally related mortgage loan" as defined by 12

C.F.R. §1024.2(b).

       15.   Wells Fargo is subject to these Regulations X and Z and does not

qualify for an exception for "small servicers”, as defined in 12 C.F.R.

§1026.41(e)(4), nor the exemption for a “qualified lender”, as defined in 12 C.F.R.

§617.700.




                                                                                       4
     Case: 1:18-cv-07979 Document #: 1 Filed: 12/04/18 Page 5 of 28 PageID #:1




      16.     Todd and Patricia assert claims for relief against Wells Fargo for

violations of the specific rules set forth in Regulations X and Z and against Shapiro

for violation of the FDCPA, as set forth, ​infra.​

      17.     Todd and Patricia assert a private right of action under RESPA

pursuant to 12 U.S.C. §2605(f), and any such action provides for remedies

including actual damages, costs, statutory damages, and attorneys’ fees.

      18.     Todd and Patricia also assert claims for conduct which violates the

Illinois Consumer Fraud and Deceptive Business Practices Act (“Illinois Fraud

Act”), 815 ILCS 505/1 ​et seq​, which also entitles Todd and Patricia to recover

actual damages, statutory damages, punitive damages, costs, and attorneys’ fees.

              LOAN LOSS MITIGATION AND FORECLOSURE

      19.     In January 2017, Todd and Patricia encountered financial difficulties

caused by the loss of income related to a small business they owned and operated.

      20.     At that time, fearing that they would have difficulty paying the Loan,

Patricia and Todd proactively reached out to Wells Fargo for loss mitigation

assistance.

      21.     At that time, though options were discussed by the parties, no loss

mitigation was actually sought or offered. Todd and Patricia withdrew their request




                                                                                    5
     Case: 1:18-cv-07979 Document #: 1 Filed: 12/04/18 Page 6 of 28 PageID #:1




for assistance and Wells Fargo did not receive nor review a complete loss

mitigation application at that time.

      22.    Wells Fargo acknowledges that it did not review Todd and Patricia by

letter dated March 30, 2017, stating “We’re writing to inform you that you have

been removed from the loan assistance review process. At this time, you no longer

meet the requirements for assistance because: ​After initially asking to be

considered for assistance you withdrew your request.”​ (Emphasis added). A true

and correct copy this correspondence is attached as ​Exhibit 2​.

      23.    Todd and Patricia believed that they would not be eligible for

meaningful loss mitigation assistance until such time as they had reestablished

income sufficient to pay their mortgage and household expenses.

      24.    Several months later, Wells Fargo declared the Loan in default then

retained Shapiro and directed them to file a foreclosure case against Todd and

Patricia to collect the Loan.

      25.    On June 2, 2017, Shapiro filed a foreclosure case in the Circuit Court

of the 22nd Judicial Circuit, McHenry County, Illinois (Case No. 17-CH-442) (the

“Foreclosure Case”).

      26.    Todd and Patricia appeared through counsel in the Foreclosure Case,

filed their answer, and have otherwise actively participated in those proceedings.


                                                                                     6
     Case: 1:18-cv-07979 Document #: 1 Filed: 12/04/18 Page 7 of 28 PageID #:1




      27.    On April 13, 2018, Wells Fargo, through its counsel, Shapiro, filed in

the Foreclosure Case its “Loss Mitigation Affidavit” pursuant to Illinois Supreme

Court Rule 114. Therein, Wells Fargo and Shapiro represented to the Court and the

parties that: “The subject mortgage loan is eligible for the following loss mitigation

programs: FHA foreclosure avoidance options.” The affidavit further indicated that

the current status of loss mitigation was that the borrowers had been “denied.” A

true and correct copy of the Loss Mitigation Affidavit is attached as ​Exhibit 3.​

      28.    The statements made by Wells Fargo and Shapiro in the Loss

Mitigation Affidavit were materially false in that Wells Fargo had not in fact

reviewed or otherwise evaluated the borrowers for “FHA foreclosure avoidance

options” and the borrowers had not in fact been “denied.”

      29.    At no time since filing the Loss Mitigation Affidavit has Wells Fargo

or Shapiro sought to withdraw, amend, or clarify its false representations.

      30.    Though judgment was entered in the Foreclosure Case against Todd

and Patricia, no sale of the Home has taken place.

      31.    In the summer of 2018, Todd and Patricia had established a new

business and had income sufficient to pay their Loan, if modified.

      32.    On August 6, 2018, Todd and Patricia submitted a loss mitigation

application (“LMA”) to Wells Fargo.


                                                                                     7
     Case: 1:18-cv-07979 Document #: 1 Filed: 12/04/18 Page 8 of 28 PageID #:1




         33.   A copy of the LMA was also sent to Shapiro on that same date with

the following message: “See the clients loss mitigation application attached. Please

send me a letter from your client regarding any required additional documents

asap.”

         34.   At the time of their submission of the LMA, no sale of the Home had

taken place and no sale was scheduled to take place within the 45 day period

following August 6, 2018.

         35.   Wells Fargo did not acknowledge receipt of the LMA which meant

that the LMA was deemed to be facially complete and therefore complete for the

purposes of 12 C.F.R. §1024.41(g).

         36.   Wells Fargo did not request any additional documents or otherwise

advise Todd and Patricia that the LMA was in any way incomplete.

         37.   Thereafter, Wells Fargo failed to review the LMA and failed to

evaluate Todd and Patricia for all loss mitigation options available.

         38.   By letter dated August 9, 2018, which was actually mailed and

postmarked on August 14, 2018, Wells Fargo stated:               “We reviewed the

information you recently sent to us, and we reviewed your mortgage’s current

standing and history. We determined that you’re not eligible to be reviewed for

assistance.”


                                                                                  8
     Case: 1:18-cv-07979 Document #: 1 Filed: 12/04/18 Page 9 of 28 PageID #:1




      39.    Wells Fargo did not advise Todd and Patricia that they had any right

to appeal the determination by Wells Fargo that the borrowers “were not eligible to

be reviewed for assistance.”



              TODD AND PATRICIA SEEK ASSISTANCE OF
            COUNSEL TO CORRECT WELLS FARGO ERRORS
      40.    Believing that Wells Fargo had erred with respect to the servicing of

the Loan, Todd and Patricia retained counsel to investigate and attempt to have

such servicing errors corrected.

      41.    On August 24, 2018, Todd and Patricia, by and through counsel, sent

via certified mail, correspondence to Wells Fargo captioned “Request for

information pursuant to 12 C.F.R. § 1024.36”. A true and correct copy of this

correspondence, referenced hereinafter as the “RFI ”, is attached as ​Exhibit 4.​

      42.    By and through the RFI, Todd and Patricia sought information

concerning the servicing of their Loan and in particular information related to any

loss mitigation options available to the borrowers.

      43.     On August 24, 2018, Todd and Patricia, by and through counsel, sent

via certified mail, correspondence constituting a notice of error to Wells Fargo. A




                                                                                    9
     Case: 1:18-cv-07979 Document #: 1 Filed: 12/04/18 Page 10 of 28 PageID #:1




true and correct copy of this correspondence, referenced hereinafter as “NOE #1”,

is attached as ​Exhibit 5.​

        44.   NOE #1 raised four distinct errors related to Wells Fargo’s servicing

of the Loan and requested that Wells Fargo correct those errors. In particular, NOE

#1 asserted, ​inter alia,​ that Wells Fargo failed to acknowledge receipt of the LMA,

failed to evaluate the LMA the borrowers for all loss mitigation options available,

failed to notify the borrowers in writing which loss mitigation options, if any, it

would offer the borrowers, or that the borrowers had a right to to appeal the denial

of any loan modification option.

        45.   A copy of the RFI and NOE #1 were sent to Shapiro on August 24,

2018.

        46.   Wells Fargo received RFI and the NOE #1 on August 28, 2018 at the

address it designated for receipt of such requests and notices.

        47.   Thereafter, Wells Fargo has undertaken no actions to fully respond to

the RFI or to correct the errors raised in NOE #1.

        48.   By letter dated September 11, 2018, Wells Fargo acknowledged

receipt of NOE #1. This acknowledgement was not timely.

        49.   Inexplicably, the next day, on September 12, 2018, Wells Fargo sent

the borrowers a letter dated September 7, 2018 stating “Thank you for sending


                                                                                  10
     Case: 1:18-cv-07979 Document #: 1 Filed: 12/04/18 Page 11 of 28 PageID #:1




your documentation to us. We’re following up to find out why you sent it and how

we can help.” That letter further indicated that if the borrowers were interested in

mortgage assistance then they should reach out to Wells Fargo and submit a loss

mitigation application. A true and correct copy of this correspondence is attached

as ​Exhibit 6​.

       50.        Wells Fargo made the statements in its September 7, 2018 letter

despite it having the LMA submitted by Todd and Patricia on August 6, 2018 in it

possession.

       51.        On September 12, 2018, Shapiro sent a notice of foreclosure sale

indicating that Wells Fargo intended to sell the Home at a sale on October 19,

2018. A true and correct copy of this correspondence is attached as ​Exhibit 7​.

       52.        Exhibit 7 was sent even though both Wells Fargo and Shapiro had in

their possession the LMA and NOE #1.

       53.        On September 19, 2018, Todd and Patricia, by and through counsel,

sent ​via certified mail, correspondence constituting a second notice of error to

Wells Fargo. A true and correct copy of this correspondence, referenced

hereinafter as “NOE #2”, is attached as ​Exhibit 8.

       54.        NOE #2 raised three distinct errors related to Wells Fargo’s servicing

of the Loan and requested that Wells Fargo correct those errors. In particular, NOE


                                                                                     11
     Case: 1:18-cv-07979 Document #: 1 Filed: 12/04/18 Page 12 of 28 PageID #:1




#2 asserted, ​inter alia,​ that Wells Fargo had failed to timely acknowledge or

respond to NOE #1 and that it had moved for foreclosure sale while LMA was

pending.

      55.    A copy of NOE #2 was sent to Shapiro on September 19, 2018.

      56.    Wells Fargo received NOE #2 on September 21, 2018 at the address it

designated for receipt of such notices.

      57.    By letter dated September 26, 2018 and postmarked as mailed on

September 26, 2018, Wells Fargo repeated its prior response: “We reviewed the

information you recently sent to us, and we reviewed your mortgage’s current

standing and history. We determined that you’re not eligible to be reviewed for

assistance.” A true and correct copy of this correspondence is attached as ​Exhibit

9.

      58.    On October 5, 2018, Todd and Patricia, by and through counsel, sent

via certified mail, correspondence constituting a third notice of error to Wells

Fargo. A true and correct copy of this correspondence, referenced hereinafter as

“NOE #3”, is attached as ​Exhibit 10.

      59.    NOE #3 raised the errors previously asserted and the fact that Wells

Fargo had failed to correct those errors or respond appropriately as to it

determination regarding the same.


                                                                                  12
    Case: 1:18-cv-07979 Document #: 1 Filed: 12/04/18 Page 13 of 28 PageID #:1




      60.    A copy of NOE #3 was sent to Shapiro on September 19, 2018.

      61.    Wells Fargo received NOE #3 on October 7, 2018 at the address it

designated for receipt of such notices.

      62.    At this time, Wells Fargo had not agreed to stop its actions to conduct

a foreclosure sale of the Home so Todd and Patricia’s counsel was compelled to

file its first motion to stay the sale.   On October 15, 2018, the court in the

Foreclosure Case granted that motion and stayed the sale sought by Wells Fargo

until December 6, 2018.

      63.    On October 30, 2018, Wells Fargo sent correspondence to Todd And

Patricia’s counsel which was received on November 13, 2018. A true and correct

copy of this correspondence is attached as ​Exhibit 11.

      64.    In the letter which is attached as Exhibit 11, Wells Fargo makes

multiple false, misleading statements. Wells Fargo opens the letter with the

statement: “I’m glad we spoke about the request.” I appreciate the opportunity to

help you, and I’m sending this letter to summarize the key points from our

conversation.”

      65.    At no time did either Todd, Patricia, or their counsel speak with

anyone from Wells Fargo by telephone regarding this Loan in 2018.




                                                                                 13
    Case: 1:18-cv-07979 Document #: 1 Filed: 12/04/18 Page 14 of 28 PageID #:1




      66.      In the letter which is attached as Exhibit 11, Wells Fargo states that

the Loan is eligible for “a repayment plan, unemployment forbearance, informal

forbearance, and Federal Housing Administration (FHA) Home Affordable

Modification Program (HAMP).” This statements contradicts the sworn statements

made by Wells Fargo and Shapiro to the Court in the Loss Mitigation Affidavit

(Exhibit 2).

      67.      In the letter which is attached as Exhibit 11, Wells Fargo states that in

response to a “Request for analysis to determine if the loan would qualify for

modification” that “in order to determine if the account is eligible for payment

assistance options, we would need a complete financial package to determine if the

account is eligible.” This statements was made even thought Wells Fargo and

Shapiro had the LMA and neither had indicated it was not complete nor had that

application been reviewed and any determination made other than Wells Fargo’s

false claim that the borrowers were not eligible, an error Wells Fargo was made

aware of and requested to address through NOE # 1, NOE #2, and NOE #3.

      68.      In the letter which is attached as Exhibit 11, Wells Fargo states: “We

received a complete financial package on February 17, 2017. We sent

correspondence dated March 30, 2017, to advise that the account was removed




                                                                                     14
    Case: 1:18-cv-07979 Document #: 1 Filed: 12/04/18 Page 15 of 28 PageID #:1




from the payment assistance as Patricia withdrew her request for payment

assistance.”

      69.      Wells Fargo acknowledges in Exhibit 11 that it had not previously

completed a review in 2017 - that application had been withdrawn by the

borrowers before consideration. Yet, Wells Fargo persisted in the contrary position

that the borrowers were not eligible due to a prior review and denial.

      70.      On November 28, 2018, Todd and Patricia, by and through counsel,

sent ​via certified mail, correspondence constituting a fourth notice of error to Wells

Fargo. A true and correct copy of this correspondence, referenced hereinafter as

“NOE #4”, is attached as ​Exhibit 12.

      71.      A copy of NOE #4 was sent to Shapiro on November 28, 2018.

      72.      Wells Fargo received NOE #4 on November 30, 2018 at the address it

designated for receipt of such notices.

      73.      NOE #4 raised the errors previously asserted and the fact that Wells

Fargo had failed to correct those errors or respond appropriately as to its

determination regarding the same.

      74.      Wells Fargo did not respond to NOE #4.

      75.      After four unsuccessful requests for Wells Fargo to correct its errors,

Todd and Patricia were compelled to bring the instant action.


                                                                                    15
        Case: 1:18-cv-07979 Document #: 1 Filed: 12/04/18 Page 16 of 28 PageID #:1




               IMPACT ON AND DAMAGE TO TODD AND PATRICIA

         76.    Todd and Patricia reached out to Wells Fargo for help in 2017 when

they encountered financial difficulty. That application was withdrawn because they

acknowledged that they would not qualify based upon a lack of income.

         77.    The borrowers then focused on regaining their lost income and upon

achieving that goal by the summer of 2018 they sought a full review of their loss

mitigation application.

         78.    They expected that Wells Fargo would place the Foreclosure Case on

hold and evaluate their application.

         79.    Instead, they were met with callous indifference and a misguided

determination on the part of Wells Fargo to steamroll the foreclosure through to

sale.

         80.    Twice, Todd and Patricia have had to employ counsel to prepare and

present motions to stay a scheduled sale of the Home. But for Wells Fargo’s

conduct in failing to review the LMA and to refrain from pursuing a foreclosure

sale while that review was undertaken, legal fees for this work would not have

been required.

         81.    The impact of Wells Fargo’s conduct on Todd and Patricia has been

severe - emotionally and financially.


                                                                                     16
     Case: 1:18-cv-07979 Document #: 1 Filed: 12/04/18 Page 17 of 28 PageID #:1




       82.    Todd and Patricia have endured severe emotional distress directly and

proximately caused by the conduct of Wells Fargo. This stress is driven by the

daily ongoing fear that they might lose their Home in foreclosure and be forced to

leave their Home. This stress and fear has resulted in loss of sleep, anxiety,

depression, embarrassment, and other significant and persistent emotional distress.

       83.    The actions of Wells Fargo have further caused Todd and Patricia to

remain unnecessarily in a default status on the Loan and remain in foreclosure for a

significantly longer time than they would have if Wells Fargo had acted

appropriately and with reasonable diligence in handling the errors alleged, which

has caused continued damage to their credit and an unnecessary delay to Todd and

Patricia’s rehabilitation of their credit.

       84.    The actions of Wells Fargo have caused Todd and Patricia to incur

actual damages including time off work, travel expenses to and from their

attorney’s office, filing fees, attorneys’ fees to defend the Foreclosure Case and to

seek stays of the sale of their Home, costs, and expenses for the investigation and

preparation of each NOE, the review of any response made by Wells Fargo, and

the preparation and prosecution of this action.

       85.    Throughout this entire ordeal, Todd and Patricia have merely wanted

to save their Home. They have repeatedly asked Wells Fargo to just fix the errors


                                                                                  17
    Case: 1:18-cv-07979 Document #: 1 Filed: 12/04/18 Page 18 of 28 PageID #:1




alleged, review them for all available loss mitigation options, and cease its efforts

to sell the Home. Wells Fargo has steadfastly failed and refused to do so.

      86.    Wells Fargo has engaged in a pattern and practice of mistreating

mortgage loan borrowers and violating provisions of the Real Estate Settlement

Procedure Act, 12 U.S.C. §§2605, 2617, and the regulations promulgated

thereunder at Regulation X, 12 C.F.R. part 1024 (“RESPA”). As set forth, infra,

Todd and Patricia have alleged not less than five (5) violations which demonstrates

said pattern and practice.

      87.    Based on the actions of Wells Fargo and Shapiro, Todd and Patricia

seek recovery for the claims alleged​, infra​.

                                    COUNT ONE

                         Violation of 12 C.F.R. §1024.35(e)

             [Wells Fargo’s Failure to Properly Respond to Multiple
               Notices of Error in Violation of 12 C.F.R. §1024.35]

      88.    Todd and Patricia restate and incorporate all of their statements and

allegations contained in paragraphs 1 through 87 in their entirety, as if fully

rewritten herein.

      89.    12 C.F.R. §1024.35(e)(1) provides that a servicer must respond to a

notice of error by either correcting the error or errors identified by the borrower



                                                                                  18
    Case: 1:18-cv-07979 Document #: 1 Filed: 12/04/18 Page 19 of 28 PageID #:1




and providing the borrower with a written notification of the correction, the

effective date of the correction, and contact information, including a telephone

number, for further assistance” or conducting a reasonable investigation and

providing the borrower with a written notification that includes a statement that the

servicer has determined that no error occurred, a statement of the reason or reasons

for this determination, a statement of the borrower's right to request documents

relied upon by the servicer in reaching its determination, information regarding

how the borrower can request such documents, and contact information, including

a telephone number, for further assistance.”

      90.    NOE #1, NOE #2, NOE #3 and NOE #4 each set out multiple errors

in servicing by Wells Fargo.

      91.    Wells Fargo failed to reasonably investigate and respond to the

alleged errors contained in each of these notices of error and instead sent responses

which indicated that it had not conducted any reasonable investigation and

provided information which was either false or which contradicted its own

statements or filings it made with the Court in the Foreclosure Case.

      92.    Any reasonable investigation into the errors alleged would have

uncovered the errors alleged and in particular Wells Fargo’s own admissions

through its own correspondence dated March 30, 2017 (​Exhibit 2)​ wherein it stated


                                                                                  19
    Case: 1:18-cv-07979 Document #: 1 Filed: 12/04/18 Page 20 of 28 PageID #:1




that the borrower’s prior request for assistance had been withdrawn and not

reviewed.

      93.      Wells Fargo’s actions, in failing to conduct a reasonable investigation

of the errors alleged constitute a clear and material violations of 12 C.F.R.

§1024.35(e).

      94.      Wells Fargo’s actions are believed to be a pattern and practice of

behavior in conscious disregard for Todd and Patricia’s rights.

      95.      As a result of Wells Fargo’s actions, Wells Fargo is liable to Todd and

Patricia for actual damages, as described, ​supra,​ as well as for statutory damages,

costs, and attorneys’ fees.

      WHEREFORE, ​the Plaintiffs pray for the entry of judgment in their favor

and against Wells Fargo, as follows:

      A.       For actual damages, all costs and reasonable attorney fees;

      B.       For statutory damages of Two Thousand Dollars ($2,000.00) per

Plaintiff for each and every violation contained in Count Two;

      C.       For all other relief this Court may deem just and proper.

                                    COUNT TWO

                         Violation of 12 C.F.R. § 1024.41(g)

                           [Wells Fargo’s Dual Tracking]


                                                                                   20
    Case: 1:18-cv-07979 Document #: 1 Filed: 12/04/18 Page 21 of 28 PageID #:1




      96.     Todd and Patricia restate and incorporate all of their statements and

allegations contained in paragraphs 1 through 87 in their entirety, as if fully

rewritten herein.

      97.     12 C.F.R. § 1024.41(a) explicitly provides that “[a] borrower may

enforce the provisions of this section pursuant to section 6(f) of RESPA (12 U.S.C.

§2605(f))”.

      98.     12 C.F.R. § 1024.41(g) provides that if a borrower submits a complete

loss mitigation application after a servicer has made the first notice or filing

required by applicable law for any judicial or non-judicial foreclosure process but

more than 37 days before a foreclosure sale, a servicer shall not move for

foreclosure judgment or order of sale, or conduct a foreclosure sale, unless: (1) The

servicer has sent the borrower a notice pursuant to paragraph (c)(1)(ii) of this

section that the borrower is not eligible for any loss mitigation option and the

appeal process in paragraph (h) of this section is not applicable, the borrower has

not requested an appeal within the applicable time period for requesting an appeal,

or the borrower's appeal has been denied; (2) The borrower rejects all loss

mitigation options offered by the servicer; or (3) The borrower fails to perform

under an agreement on a loss mitigation option.”

      99.     Comment 1 of the Official Interpretations of the CFPB to 12 C.F.R. §


                                                                                  21
    Case: 1:18-cv-07979 Document #: 1 Filed: 12/04/18 Page 22 of 28 PageID #:1




1024.41(g) provides that the prohibition on a servicer moving for judgment or

order of sale includes making a dispositive motion for foreclosure judgment, such

as a motion for default judgment, judgment on the pleadings, or summary

judgment, which may directly result in a judgment of foreclosure or order of sale.

A servicer that has made any such motion before receiving a complete loss

mitigation application has not moved for a foreclosure judgment or order of sale if

the servicer takes reasonable steps to avoid a ruling on such motion or issuance of

such order prior to completing the procedures required by § 1024.41,

notwithstanding whether any such action successfully avoids a ruling on a

dispositive motion or issuance of an order of sale.”

      100. Wells Fargo’s actions in moving toward the sale of the Home while a

loss mitigation application - the LMA - was facially complete or otherwise pending

review constitutes a clear and egregious violation of 12 C.F.R. § 1024.41(g).

      101. Wells Fargo’s actions are part of a pattern and practice of behavior in

conscious disregard for the rights of Todd and Patricia.

      102. In addition to the damages outlined, ​supra​, Wells Fargo’s violation of

12 C.F.R. § 1024.41(g) directly and proximately caused Todd and Patricia to incur

actual damages including but not limited to attorneys’ fees in retaining counsel to

attempt to stay the sale of the Home.


                                                                                 22
    Case: 1:18-cv-07979 Document #: 1 Filed: 12/04/18 Page 23 of 28 PageID #:1




      103. Wells Fargo is liable to Todd and Patricia for actual damages,

statutory damages, costs, and attorneys’ fees.

      WHEREFORE, ​the Plaintiffs pray for the entry of judgment in their favor

and against Wells Fargo, as follows:

      A.     For actual damages, all costs and reasonable attorney fees;

      B.     For statutory damages of Two Thousand Dollars ($2,000.00) per

Plaintiff for each and every violation contained in Count Two;

      C.     For all other relief this Court may deem just and proper.



                                 COUNT THREE

                           Violation of 815 ILCS 505/2

                               [Illinois Fraud Act]

      104. Todd and Patricia restate and incorporate all of their statements and

allegations contained in paragraphs 1 through 87 in their entirety, as if fully

rewritten herein.

      105. The Illinois Fraud Act at 815 ILCS 505/2, states, in relevant part:

             Unfair methods of competition and unfair or deceptive
             acts or practices, including but not limited to the use or
             employment of any deception, fraud, false pretense, false
             promise, misrepresentation or the concealment,
             suppression or omission of any material fact, with intent
             that others rely upon the concealment, suppression or

                                                                                 23
    Case: 1:18-cv-07979 Document #: 1 Filed: 12/04/18 Page 24 of 28 PageID #:1




             omission of such material fact... in the conduct of any
             trade or commerce are hereby declared unlawful whether
             any person has in fact been misled, deceived or damaged
             thereby.


      106.   The Illinois Fraud Act at 815 ILCS 505/2, states, in relevant part:

             Any person who suffers actual damage as a result of a
             violation of this Act committed by any other person may
             bring an action against such person. The court, in its
             discretion, may award actual economic damages or any
             other relief which the court deems proper.

      107.    Wells Fargo violated the Illinois Fraud Act, specifically 815 ILCS

505/2, by engaging in an unfair and deceptive act or practice by using fraud,

deception, and misrepresentation in their attempts to wrongfully breach the Loan

which Todd and Patricia had dutifully performed so as to move towards the

foreclosure of the Home. In particular, Wells Fargo sent multiple, false and

deceptive communications to Todd and Patricia, filed a false and deceptive

affidavit in the Foreclosure Case, and moved for sale of the Home knowing that

that doing so was a violation of law

      108. The conduct of Wells Fargo occurred during the course of trade or

commerce.

      109. Wells Fargo, by and through its conduct, intended that Todd and

Patricia would rely on its misrepresentations about status of their loss mitigation


                                                                                   24
    Case: 1:18-cv-07979 Document #: 1 Filed: 12/04/18 Page 25 of 28 PageID #:1




efforts and eligibility and that they would withdraw their requests for assistance

allowing Wells Fargo to take their Home.

      110. Wells Fargo’s conduct, as detailed, ​supra​, constitutes unfair conduct

under the Fraud Act.

      111. Wells Fargo’s unfair and deceptive conduct was immoral, unethical,

unscrupulous and oppressive, especially in that Wells Fargo was, at all times

relevant, in a position of strength in relation to Todd and Patricia.

      112. Wells Fargo owed Todd and Patricia a duty of good faith and fair

dealing. Wells Fargo owed Todd and Patricia a fiduciary duty as servicer. Wells

Fargo had discretion with respect to its handling of loss mitigation process.

      113. Wells Fargo’s conduct violates public policy, including, RESPA,

because, as detailed herein, Wells Fargo used false and deceptive representations in

connection with its collection of the Loan.

      114. On information and belief, Wells Fargo, receives compensation for

servicing loans that are in default which is greater that the compensation each

receives for loans not in default. Additionally, Wells Fargo receives additional

revenue for fees, including late fees, corporate advances, property inspections, and

similar fees, which are charged to borrowers like Todd and Patricia for loans

alleged to be in default. Thus, Wells Fargo has a financial incentive to place a loan


                                                                                  25
    Case: 1:18-cv-07979 Document #: 1 Filed: 12/04/18 Page 26 of 28 PageID #:1




serviced in default. By its conduct, Wells Fargo sought to keep Todd and Patricia

in default in order to receive greater compensation as servicer of their Loan and it

sought to deceive them into paying those amounts through deception and multiple

misrepresentation. Wells Fargo chose to ignore the efforts to have the errors the

identified corrected simply because they could and because they were motivated by

profit rather than any desire to deal with Todd and Patricia in good faith and fairly.

      115. As pled, ​supra,​ Todd and Patricia have been harmed by, and continue

to suffer from harm resulting from, the unfair and deceptive practices of Wells

Fargo in making misrepresentations described herein.

      116. In addition, Wells Fargo’s conduct has caused Todd and Patricia to

suffer great emotional distress driven by the fear that they might lose the Home and

be forced to leave the Home which has resulted in loss of sleep, anxiety,

depression, embarrassment, and other significant emotional distress.

      117. Wells Fargo’s conduct, as pled, ​supra​, was outrageous, willful, and

wanton, and it showed a reckless disregard for the Todd and Patricia’s rights.

      118. In addition, due to the nature of Wells Fargo’s conduct, Todd and

Patricia are entitled to recover punitive damages.

      WHEREFORE​​, the Plaintiffs pray for the entry of judgment in their favor

and against Wells Fargo, as follows:


                                                                                    26
   Case: 1:18-cv-07979 Document #: 1 Filed: 12/04/18 Page 27 of 28 PageID #:1




           A. Finding that Wells Fargo violated the Illinois Fraud Act;

           B. Awarding Plaintiffs statutory damages;

           C. Awarding Plaintiffs actual damages in an amount to be determined

              at trial;

           D. Awarding Plaintiffs punitive damages in an amount to be

              determined at trial;

           E. Awarding Plaintiffs costs and reasonable attorneys’ fees; and

           F. Granting such other and further relief as is just and proper.



                                     Respectfully submitted,

                                     /s/ Rusty A. Payton
                                     Rusty A. Payton
                                     Marc E. Dann
                                     DannLaw
                                     20 North Clark St., Suite 3300
                                     Chicago, Illinois 60602
                                     Ph. 312-702-1000
                                     payton@dannlaw.com
                                     Counsel for Plaintiffs Todd F. Smith and
                                     Patricia A. Livesay Smith

__________________________________________________________________
                          JURY DEMAND
__________________________________________________________________

     Plaintiffs, Todd and Patricia, hereby respectfully demand a trial by jury on



                                                                                27
    Case: 1:18-cv-07979 Document #: 1 Filed: 12/04/18 Page 28 of 28 PageID #:1




all such claims that may be so tried.

                                        /s/ Rusty A. Payton
                                        Rusty A. Payton
                                        Marc E. Dann
                                        DannLaw
                                        20 North Clark St., Suite 3300
                                        Chicago, Illinois 60602
                                        Ph. 312-702-1000
                                        payton@dannlaw.com
                                        Counsel for Plaintiffs Todd F. Smith and
                                        Patricia A. Livesay Smith




                                                                                   28
